DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 10/4/2022. Amendments to claims 1, 13, 14 and 20 have been entered.  Claims 4, 5, 8, 9 and 18 were previously canceled.  Claims 1-3, 6, 7, 10-17 and 19-24 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 21 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 21 recites the limitation “based on the node identifier of the verification node” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 7, 10-17 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claims 14 and 20 are directed to a system, i.e. machines performing the process; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for verifying authentication data, i.e. mitigating risk, which is a fundamental economic practice and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “… obtaining authentication data of a first user, the authentication data being issued by the first organization; generating a digital signature associated with the first verification node by encrypting the authentication data with a private key of the first verification node; broadcasting the authentication data and the digital signature to one or more [entities]…to verify the digital signature; by a [entity] …, subsequent to successful verification of the digital signature by each of the one or more [entities]..., decrypting the digital signature with a public key of the first [entity]… obtained ….; verifying the authentication data …, the verifying the authentication data including verifying a format and a content of the authentication data using the requirements …; and storing the authentication data … responsive to successful verification of the authentication data and the digital signature by the [entity]…, wherein the authentication data is stored in association with a timestamp … at which the authentication data is located; and by a first [entity]…, obtaining …respective authentication data of a plurality of users, and the plurality of users including the first user; selecting one of a plurality of [entities]… based on an aspect of at least one piece of authentication data of the first user to be retrieved; retrieving the at least one piece of authentication data of the first user …utilizing the selected retrieving [entity]…; and screening the at least one piece of authentication data of the first user based on the timestamp … at which authentication data is located.” Claims 14 and 20 are similar.
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice, but for the recitation of generic computer components. That is, other than the mere nominal recitation a “blockchain network” comprising verification “nodes”, user “nodes” and a “smart contract”, i.e. self-executing computer code, in claims 1, 14 and 20, claims 14 and 20 further recite generic processors suitably programmed memory, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Furthermore, the screening limitation can be performed through mental observation and evaluation as claimed and, therefore, also falls under the Mental Processes abstract idea grouping.  Authenticating data of users, i.e. mitigating risk through verifying user data, is a business problem and an abstract concept. Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processors suitably programmed with blockchain technology communicating over a generic network, to perform the steps of obtaining, generating, encrypting,  broadcasting, decrypting, verifying, storing, obtaining, selecting, retrieving and screening. The computer components, blockchain technology and smart contract are all recited at a high-level of generality (i.e., as generic processors with memory suitably programmed communicating information over a generic network in a blockchain network, see at least paragraphs [0078-0081] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps of “…obtaining authentication data…”, “…broadcasting the authentication data and the digital signature to one or more second verification nodes…”, “…storing the authentication data…”, “…obtaining blocks of the blockchain in the blockchain network, the blocks storing respective authentication data of a plurality of users…” and “…retrieving the at least one piece of authentication data of the first user from the blocks…” is considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed communicating over a generic network within a blockchain network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps quoted above in paragraph 6 are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1 and the system of claims 14 and 20, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the identified insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor with memory such as data gathering/transmission over a generic communication network and data storage, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  Also, organizing stored data with respect to an identifier, e.g. a timestamp, and screening, e.g. choosing information based on said timestamp, does not provide an inventive concept or improvement to the underlying processor or database, see providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018); see 2106.05(a)(I).
	Applicant has leveraged generic computing elements within a blockchain technological environment to perform the abstract idea of verifying authentication data, i.e. mitigating risk, without significantly more.
Dependent claims 2, 3, 6, 7, 10-13, 15-17, 19 and 21-24 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 15 further defines the data that is being stored as image or text data.  Specifying the type of data stored does not make the abstract idea any less abstract. Claims 3, 16 and 17 recite storing data in association with a user identifier once the verification of the data is successful.  Merely storing data by categorization or associated identifier is insignificant extra-solution activity and well understood, routine and conventional computing activity akin to storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). Claims 6, 7 and 19 recites the type of information needed to be reviewed for verifying the authentication data.  As no technical detail is described other than the nominal recitation of programmed processors, a human being using mental observation, judgement or evaluation can determine the verification of the data.  Automating a manual process does not make the abstract idea any less abstract.  Claims 10-13 and 22-24 recite organizing and categorizing data through use of an index and data association such that when said data is retrieved the categorization/association/organization relies on the indexing or data association to locate in a generic database.  But for the nominal recitation of the generic computing elements, this can be completed through manual means and the use of pen and paper and is an abstract idea in and of itself.  The type and association of data that the authentication data is organized by does not make this concept any less insignificant extra-solution activity akin to the well-understood, routine and conventional activity akin to storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  Also see providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018); see 2106.05(a)(I).  Claim 21 recites screening, e.g. choosing, information based on identifying information contained in the authentication data.  This is claimed at a very high level of generality such that a human, using mental observation and evaluation, can complete these steps but for the nominal recitation of the generic computing elements suitably programmed.  
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for verifying authentication data, i.e. mitigating risk) on one or more computers in a blockchain network, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and communicating within a blockchain network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for verifying authentication data, i.e. mitigating risk) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection, filed in the Remarks dated 10/4/2022 have been fully considered but they are not persuasive. 
On page 11 of the Remarks, Applicant argues ‘“Specifically, the amended claim 1 recites a mining node "storing the authentication data ... in association a timestamp of a block in the blockchain at which the authentication data is located" and a first usage node "screening the at least one piece of authentication data of the first user based on the timestamp of the block in the blockchain at which authentication data is located." Those noted features are directed to interactions of different nodes of a blockchain network with respect to a stored authentication data using "a timestamp of a block in the blockchain at which the authentication data is located." Those features are not related to organizing human activities and does integrate the alleged judicial exception into a practical application because the specific ways of storing the authentication data by the mining node and the screening the retrieved authentication data by the usage node using "the timestamp of the block in the blockchain at which authentication data is located" impose meaningful limitations on practicing the alleged abstract idea so that the application does not monopolize the alleged judicial exception of an abstract idea of organizing human activity.”’ Examiner respectfully disagrees.
Applicant has nominally applied the abstract idea of verifying authentication data on generic computing devices within a blockchain network.  The blockchain network leveraged for its inherent technological use is nothing more than what was known at the time of Applicant’s instant invention, see at least [0073] of the specification.  It is clear that any type of blockchain or distributed ledger can be used for executing the abstract idea. As such, it is well-known that blocks, i.e. immutable information locations within a blockchain or distributed ledger, contain timestamps as to when they were hashed to the previous block.  Searching or looking up information in a database using timestamps, e.g. a numeric or alphanumeric string, is known in the field, see prior art of record.  A human being using a paper ledger can locate information using any type of associated identifier such as a timestamp that the data entry was entered. Also, see providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018); see 2106.05(a)(I).  Screening data, e.g. filtering certain data from other data, as claimed, can be performed through mental observation and evaluation and is an abstract idea.  Furthermore, filtering is an abstract concept as well, see BASCOM Global Internet Servs. v. AT&T Mobility, LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016), ‘“We agree with the district court that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior, similar to concepts previously found to be abstract. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (holding that “tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)” is an abstract idea that “is not meaningfully different from the ideas found to be abstract in other cases . . . involving methods of organizing human activity”); see also Content Extraction, 776 F.3d at 1347 (finding that “1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory” was an abstract idea because “data collection, recognition, and storage is undisputedly well-known” and “humans have always performed these functions”); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (finding that “a process of organizing information through mathematical correlations” is an abstract idea).”’  As such “screening” data, as generally claimed, is part of the abstract idea itself and does not provide integration of the abstract idea into a practical application.
For these reasons and those in the 35 U.S.C. 101 rejection above, Examiner maintains the 35 U.S.C. 101 rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/19/2022